MEMORANDUM***
Jose Abel Moreno-Corona, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his application for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). Ram v. INS, 243 F.3d 510, 512 (9th Cir.2001). We review de novo, id. at 513, and we deny the petition.
Moreno-Corona argues that the BIA erred in applying the Illegal Immigration Reform and Immigrant Responsibility Act’s (“IIRIRA”) stop-time provision, IIR-IRA § 309(c)(5), to his application for suspension of deportation. The BIA properly applied the stop-time provision because the stop-time provision applies to all applications for suspension of deportation that were pending on the date of IIRIRA’s enactment. See Ram, 243 F.3d at 516. Under the stop-time provision, Moreno-Corona stopped accruing time towards the continuous physical presence requirement on September 24,1996, when the Immigration and Naturalization Service issued the order to show cause. See id. at 514-16. Moreno-Corona’s contentions that the government should be equitably estopped from applying the stop-time rule and that the rule violates his due process rights are unpersuasive in light of our precedent. See id. at 516-17.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.